 
 
I 
108th CONGRESS
2d Session
H. R. 4536 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Langevin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on Pigment Yellow 175. 
 
 
1.Pigment Yellow 175 
(a)In generalHeading 9902.32.19 of the Harmonized Tariff Schedule of the United States is amended by striking 12/31/2002 and inserting 12/31/2006. 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after January 1, 2003. 
 
